Case 1:19-cv-11514-VEC Document 40 Filed 04/23/20 Page 1of1

 

USDC SDNY

DOCUMENT
From: Caproni NYSD chambers ELECTRONICALLY FILED
To: Peter Devlin DOC #:
Subject: FW: Orders, Silverthorne v. Morgan Stanley, 19-cv-11514
Date: Thursday, April 23, 2020 3:00:39 PM DATE FILED:__ 4/23/2020

 

From: joe no <gsninvestments@gmail.com>

Sent: Thursday, April 23, 2020 1:48 PM

To: Caproni NYSD chambers <CaproniNYSDchambers@nysd.uscourts.gov>
Subject: Re: Orders, Silverthorne v. Morgan Stanley, 19-cv-11514

Thank you | am currently in the process of filing Bankruptcy but the process is slowed due to the
current covid 19 issue.
Thanks Steve

Sent from my iPhone

On Apr 23, 2020, at 11:44 AM, Caproni NYSD chambers
<CaproniNYSDchambers@nysd.uscourts.gov> wrote:

Good morning,

Please see attached two orders from Judge Caproni in Silverthorne v. Morgan Stanley,
19-cv-11514.

Sincerely,

Peter A. Devlin

Law Clerk to the Honorable Valerie Caproni

United States District Court for the Southern District of New York
40 Foley Square | New York, New York 10007

<19cv11514 200408 Order.pdf>
<19cv11514 200423 Order.pdf>
